Case 1:21-cv-06231-RBK-AMD Document 39 Filed 07/09/21 Page 1 of 1 PagelD: 270

 

 

 

P R M Parker McCay P.A.
Cc 9000 Midlantic Drive, Suite 300

PO. Box 5054

 

Mount Laurel, New Jersey 08054-5054

P: 856.596.8900
F: 856.596.9631
www.parkermecay.com

John C. Gillespie, Esquire
Direct Fax: 856-489-6980
jgillespie@parkermccay.com

July 9, 2021
File No. 30516-1

VIA E-FILING ONLY

The Honorable Robert B. Kugler, U.S.D.C.J.
United States District Court

Mitchell H Cohen US Courthouse, Rm. 6040
1 John F. Gerry Plaza, P.O. Box 889
Camden, NJ 08101

Re: Kendrick, et al vy. Gurbir S. Grewal, et al
Docket No. 21-cv-06231-RBK-AMD

Dear Judge Kugler:

Please be advised that this office represents Defendants, Ronald A. Cundey, in his official
capacity as Chief of Police of the Harrison Township Police Department and John Polillo, in his official
capacity as Chief of Police of the Glassboro Police Department, in the above-captioned matter. On May
12, we filed a Motion to Dismiss pursuant to Fed.R.Civ.P. 12(b)(6) originally returnable on July 6. On
June 21, Plaintiffs requested an automatic extension [DOC #36], and a new return date was set for July
19, 2021.

We would respectfully request a one-cycle extension to submit our Reply to recently filed
Opposition, which is currently due on Monday, July 12, to Monday, July 26, 2021, and request the
Motion return date be extended to August 2, 2021. All counsel have consented to this request.

Thanking Your Honor for your kind courtesies, I remain,

Respectfully,

JOHN C. GILLESPIE

JCG/jth
ee: David Douglas Jensen, Esquire

Daniel I. Schmutter, Esquire

David H. Thompson, Esquire

Peter A. Patterson, Esquire

Joseph O. Masterman, Esquire

Joseph Fanaroff, Assistant Attorney General

Stephanie M. Mersch, DAG

Mount Laurel, New Jersey | Hamilton, New Jersey | Atlantic City, New Jersey | Camden, New Jersey
